              IN THE UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF ARKANSAS
                        CENTRAL DIVISION
 VICKY NUCKOLLS                                                                        PLAINTIFF

 v.                                    4:19-CV-00750-LPR

 DOLLAR TREE STORES INC.                                                             DEFENDANT

                                              ORDER

       On September 24, 2019, Plaintiff Vicky Nuckolls filed a Complaint in the Circuit Court of

Garland County, Arkansas. (Doc. 2). On October 24, 2019, Defendant Dollar Tree Stores Inc.

filed a Notice of Removal in the United States District Court for the Eastern District of Arkansas,

Central Division. (Doc. 1). The Notice of Removal asserted that federal jurisdiction was proper

because Plaintiff’s Complaint established complete diversity and sought damages “in an amount

in excess of the minimum amount required for jurisdiction in the United States District Courts.”

(Doc. 2 at 3). Plaintiff had thirty (30) days from the filing of the notice of removal to file a motion

to remand. 28 U.S.C.A. § 1447(c). Plaintiff did not seek remand.

       After the 30-day-window expired, the Court, sua sponte, raised the following issue:

“Garland County is in the Western District, Hot Springs Division. Accordingly, pursuant to 28

U.S.C. §§ 1441(a) and 1446(a), it appears this case should have been removed to the Western

District, Hot Springs Division.” (Doc. 7). The Court directed each party to submit briefs detailing

why the Court should (1) remand the case back to the Garland County Circuit Court, or (2) transfer

the case to the Western District of Arkansas, Hot Springs Division. Both parties filed briefs

requesting that the Court transfer the case to the Western District. (Doc.’s 8 and 9).

       The Court is satisfied that it has subject matter jurisdiction. See Polizzi v. Cowles

Magazines, Inc., 345 U.S. 663, 665 (1953); Scott v. N.Y. Admin. for Children’s Servs., 678 F.

App’x 56, 56-57 (3d Cir. 2017) (per curiam); Peterson v. BMI Refractories, 124 F.3d 1386, 1390-
94 (11th Cir. 1997); S.W.S. Erectors, Inc. v. Infax, Inc., 72 F.3d 489, 497 n.3 (5th Cir. 1996);

Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 644–45 (5th Cir. 1994); cf. In re Norfolk

S. Ry. Co., 592 F.3d 907, 912 (8th Cir. 2010) (concluding that 28 U.S.C. § 1445 is not a

jurisdictional statute). To transfer this action to the Western District, the Western District must be

a “district or division in which [the action] could have been brought” and transfer must be “in the

interest of justice.” 28 U.S.C § 1406(a).

  I.    District or Division in which the action could have been brought

        According to 28 U.S.C. § 1441(a), an action may be removed to “the district court of the

United States for the district and division embracing the place where such action is pending.” See

also 28 U.S.C. § 1446(a). Plaintiff’s Complaint was originally filed in Garland County. Garland

County falls in the Western District, Hot Springs Division. Therefore, the Court may transfer the

action to the Western District, Hot Springs Division, as it is the only “district [and] division in

which [the action] could have been brought.” 28 U.S.C § 1406(a).

 II.    In the interest of justice

        In Goldlawr, Inc., v. Heiman, the Supreme Court dissected the language and history of 28

U.S.C. § 1406. See 369 U.S. 463, 466-467 (1962). The Supreme Court concluded that Congress

enacted § 1406 to avoid “time-consuming and justice defeating technicalities” relating to venue,

when there is clear diligence on the part of the moving party. Id. The Defendant here made a

mistake. But both parties clearly prefer a federal forum. (Doc.’s 8 and 9). And diversity

jurisdiction exists. The Court is satisfied that transfer to the Western District is in the interest of

justice, especially given the direction from §§ 1441(a) and 1446(a) that the case belongs in that

District.




                                                  2
       IT THEREFORE ORDERED THAT:

       The Court transfers this action to the Western District of Arkansas, Hot Springs Division.

Transfer is to occur immediately.

       IT IS SO ORDERED THIS 12TH DAY OF DECEMBER, 2019.



                                                   Lee P. Rudofsky
                                                   UNITED STATES DISTRICT JUDGE




                                               3
